Title: Edward Coles to Dolley Payne Madison, 5 October 1812 (Abstract)
From: Coles, Edward
To: Madison, Dolley Payne Todd


5 October 1812. Sends this letter by his cousin Edward Carrington, son of Judge Paul Carrington. “You will find Mr. Carrington an amiable and intelligent young gentleman; full of indignation at the wrongs and insults under which his Country suffers, and animated with an ardent zeal to avenge them by his personal efforts in the field; he attempted to raise a Volunteer Company, but having failed in this he goes to Washington to endeavour to procure a commission in the Army.
“May I ask the favor of you just to say to Mr. Madison that Walter Coles, who is now a second Lieut. in the Cavalry, has written to me that a first Lieut. of his Battalion has resigned, and that he wishes to be considered an applicant to fill the vacancy.
“I have this moment received Mr. Madisons kind letter with its enclosures. Dr. Everette cheers me with the assurance of my being well and capable of travelling in two or at most three weeks more.”
